Citation Nr: 1026074	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  05-31 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a thoracolumbar 
spine condition, to include scoliosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to March 1969. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  
Thereafter, the Veteran moved and his claims file was transferred 
to the RO in Waco, Texas.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

The record indicates that the Veteran's original claim for 
service connection for a thoracolumbar spine condition, to 
include scoliosis, was denied by the Board in July 1999.  In 
March 2002, the Board reopened and again denied the claim for 
service connection.  The Veteran filed his most recent claim to 
reopen in August 2003.  

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision which held 
that, in the context of a claim to reopen, VCAA notice must 
include an explanation of:  (1) the evidence and information 
necessary to establish entitlement to the underlying claim for 
the benefit sought; and (2) what constitutes new and material 
evidence to reopen the claim as determined by the evidence of 
record at the time of the previous final denial.  See Kent v. 
Nicholson, 20 Vet. App. 1, (2006).  The Court further explained 
that a notice letter must describe what evidence would be 
necessary to substantiate the element or elements required to 
establish the underlying claim that were found insufficient in 
the previous denial.

The Veteran was provided with a VCAA notification letter in 
September 2003.  While this letter provided the Veteran with a 
generic definition of what constitutes new and material evidence, 
it did not provide him with notification of what constitutes new 
and material evidence to reopen his claim as determined by the 
evidence of record at the time of the last final denial (i.e., 
March 2002), and it did not provide notice of the evidence 
necessary to substantiate the element or elements required to 
substantiate the underlying claim that were found insufficient in 
the last final denial.  The Veteran must be provided with this 
notification and given an opportunity to respond before the Board 
can proceed with the adjudication of this claim.

The record reflects that, during a hearing before a Hearing 
Officer at the RO in August 1995, the Veteran testified that he 
was hospitalized for back complaints on multiple occasions while 
in service a these locations:  Ft. Huachuca, Arizona, in August 
1967; Ft. Knox, Kentucky, in November 1967; and Heidelberg, 
Germany, in August 1967, March 1968 and August 1968.  In June 
1997, the National Personnel Records Center (NPRC) was requested 
to provide medical records pertaining to these reported in-
service hospitalizations.  In August 1997, the NPRC reported that 
records pertaining to the Veteran had not been found in either 
1967 or 1968.  

Upon review, the Board notes that there has been no attempt to 
obtain any morning reports that may be available.  In this 
regard, the Board notes that a reason for being listed on a 
morning report is going to a hospital for treatment.  While the 
morning report may not discuss the reason for the transfer (i.e., 
the specific disability for which treatment is sought), it will 
confirm that the Veteran was indeed sent to the hospital.  To 
request morning reports the NPRC requires the dates of 
hospitalization and the Veteran's complete unit of assignment 
during each hospitalization down to the company level.  A remand 
is required to attempt to obtain the morning reports as such 
would be relevant to supporting the Veteran's claim for service 
connection.  

During the most recent hearing in April 2008, the Veteran 
asserted that he was treated for back complaints shortly after 
service at the VA Medical Center (VAMC) in Houston, Texas.  The 
record reflects that in July 1997 the Houston VAMC indicated that 
there were no records for the Veteran from March 1969 to December 
1977; records on file from the Houston VAMC start in November 
1989. 

VA is required to make reasonable efforts to obtain relevant 
records not in the custody of a federal department or agency.  38 
C.F.R. § 3.159(c)(1).  Reasonable efforts would generally require 
a follow-up request unless a response to the initial request 
indicates that the records sought do not exist or that a follow-
up request would be futile.  Id.  Then, VA must provide the 
veteran with notice that the records are not available.  38 
C.F.R. § 3.159(e)(1).  That notice must contain the following 
information:  (i) the identity of the records VA was unable to 
obtain; (ii) an explanation of the efforts VA made to obtain the 
records; (iii) a description of any further action VA will take 
regarding the claim, including, but not limited to, notice that 
VA will decide the claim based on the evidence of record unless 
the claimant submits the records VA was unable to obtain; and 
(iv) a notice that the claimant is ultimately responsible for 
providing the evidence.  38 C.F.R. § 3.159(e)(1).

Given the negative responses that were received from both the 
NPRC and the Houston VAMC with respect to the records requests, 
the Veteran must be notified of the attempts made by VA to obtain 
these records and why further attempts would be futile, and then 
allowed the opportunity to provide such records on his own.  See 
38 C.F.R. § 3.159(e)(1).  

Accordingly, this case is REMANDED for the following actions:

1.  Provide the Veteran with a VCAA 
notification letter that contains the 
information required by Kent for the issue 
of whether new and material evidence has 
been submitted to reopen the previously 
denied claim for service connection for a 
thoracolumbar spine condition, to include 
scoliosis.  The letter should include what 
constitutes new and material evidence to 
reopen under the appropriate governing law 
for the claim as determined by the 
evidence of record at the time of the last 
final denial, as well as the evidence and 
information necessary to establish 
entitlement to the underlying claim for 
the benefit sought.  The letter should 
also describe what evidence would be 
necessary to substantiate the element or 
elements required to establish the 
underlying claim that were found 
insufficient in the previous denial.

2.  Obtain the Veteran's complete service 
personnel file for his period of active 
duty from May 1967 to March 1969.

3.  The Veteran should be contacted and 
asked to provide his complete unit of 
assignment during each claimed period of 
in-service hospitalization (August 1967, 
November 1967, March 1968, and August 
1968) down to the company level.  Advise 
the Veteran that without this information 
VA may not be able to obtain any morning 
reports.  

Based on information provided by the 
Veteran and from his service personnel 
file regarding his unit of assignment, 
request morning reports from any 
appropriate government record depository 
for his unit for August 1967, November 
1967, March 1968, and August 1968.  If 
records are not available, the Veteran 
should be so informed.

4.  The Veteran should be provided with 
the notice required by 38 C.F.R. § 
3.159(e)(1) concerning the inability of VA 
to obtain clinical records from the NPRC 
as to the reported in-service 
hospitalizations, as well as records of 
treatment reportedly received at the 
Houston VAMC shortly after separation from 
service.  


5.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the Veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

